Citation Nr: 1727449	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  10-40 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.   Entitlement to service connection for a scar of the chest.

2.   Entitlement to service connection for a foot condition.

3.   Entitlement to service connection for bilateral hearing loss.

4.   Entitlement to service connection for a low back condition.

5.   Entitlement to service connection for a right knee/leg condition.

6.   Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1975 to January 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2009, September 2011, and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at an April 2013 hearing before a Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims file. However, as set forth in an April 2017 letter from the Board that was sent to both the Veteran and his representative, the Veterans Law Judge who conducted the Travel Board hearing is no longer employed by the Board. In general, the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal. See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016). However, when a Veterans Law Judge becomes unavailable to participate in the disposition of a proceeding, VA may assign the proceeding to another Veterans Law Judge. See 38 U.S.C.A. § 7102(a); 38 C.F.R. § 19.3(b). The April 2017 letter explained that although the Board had a complete transcript of the hearing and was therefore able to make a decision on the record, the Veteran had a right to request another Board hearing. The letter indicated that if the Veteran did not respond within 30 days, the Board would assume that he did not want another hearing and would proceed accordingly. To date, the Veteran has not responded to the letter; thus, a new hearing is not required prior to adjudicating the instant appeal.

The Board notes that in July 2014, the Board remanded, inter alia, the issues of entitlement to an evaluation in excess of 70 percent for major depressive disorder, entitlement to a total disability rating based on individual unemployability, and entitlement to Dependents' Educational Assistance (DEA) so that the RO could issue a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999). A review of the record reveals that by May 2016 rating decisions, the Veteran was granted entitlement to individual unemployability effective June 13, 2007 and Dependents' Educational Assistance from June 13, 2007. The Veteran has not appealed filed an appeal as to any aspects of the rating decisions, and as such, these issues are no longer before the Board. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). As to the issue of a rating in excess of 70 percent for major depressive disorder, the Board notes that the Veteran has perfected an appeal. In his VA Form 9, the Veteran requested a Board hearing. As his hearing has not yet been conducted, this issue is being separately considered and is not ripe for appellate review.  

Similarly, the Veteran was granted service connection for tinnitus by a May 2016 rating decision with an evaluation of 10 percent effective April 25, 2008. The Veteran has not perfected an appeal as to this issue and thus, it is no longer before the Board. Id.

For the remaining issues listed on the title page, the Board notes that these matters were previously before it in July 2014. With regard to the Veteran's claims for a scar of the chest, bilateral hearing loss, foot, back, and right lower extremity conditions, the Board finds that there has been substantial compliance with the July 2014 remand directives. In this regard, the Veteran was contacted to provide detailed information regarding his reported 1982 accident in Alaska, outstanding VA treatment records were obtained, and he was scheduled for VA examinations. See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's claim for service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.   The Veteran's chest scar is at least as likely as not related to his active service.

2.   The Veteran does not have a current foot disability.

3.   The Veteran's bilateral hearing loss is not related to active service.

4.   The Veteran's back injury was not caused by or related to his time in service.

5.   The Veteran's right lower extremity condition was not caused by or related to his time in service.


CONCLUSIONS OF LAW

1.   The criteria for entitlement to service connection for a scar of the chest have been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.   The criteria for entitlement to service connection for a foot condition have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3.   The criteria for entitlement to service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

4.   The criteria for entitlement to service connection for a back condition have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

5.   The criteria for entitlement to service connection for a right lower extremity condition have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id.   

In the present case, the VCAA duty to notify was satisfied by multiple letters sent to the Veteran throughout the course of the appeal that fully addressed the entire notice element. See, e.g., July 2008 and January 2010 letters. The letters informed him of what evidence was required to substantiate his claims and of his and the VA's respective duties for obtaining evidence. In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices. 

All pertinent treatment records have been obtained and the Veteran has been afforded VA examinations. There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file. See Pelegrini v. Principi, 18 Vet. App. 112 (2004). As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).

The Board acknowledges the statements made by the Veteran's representative in his April 2013 brief indicating that it "appears that a full copy of [the Veteran's] service treatment records have been unattainable despite several attempts to obtain them." A review of the record reveals that VA has requested all service treatment and personnel records. However, assuming that the Veteran's service treatment records are incomplete, the Board acknowledges that it has a heightened obligation to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing his claim, and to provide adequate reasons and bases. See Cromer v. Nicholson, 19 Vet. App. 215 (2005). 

As noted above, the claims were remanded in July 2014. The RO was instructed to obtain additional treatment records, afford the Veteran VA examinations and to obtain further clarification from the Veteran regarding his in-service accident. Additional records were associated with the claims file, the Veteran was afforded the appropriate VA examinations in December 2014, and VA requested more information from the Veteran regarding his claimed in service accident. As such, the evidence indicates that there has been substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.   Service Connection

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service. 38 C.F.R. § 3.303(d). Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a). 

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss as an organic disease of the nervous system, service connection will be established if the chronic disease manifested in service or during a presumptive period following service separation, or by showing a continuity of symptoms after service. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); see Fountain v. McDonald, 27 Vet. App. 258 (noting that VA has characterized sensorineural hearing loss as an organic disease of the nervous system). To establish service connection based on a continuity of symptoms, there must be evidence demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the continuity of symptoms. Fountain, 27 Vet. App. at 263-64.

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for organic disease of the nervous system, including hearing loss, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). This presumption may be rebutted by affirmative evidence to the contrary. 38 C.F.R. § 3.307(d). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant). When the evidence supports the claim or is in relative equipoise, the claim will be granted. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014). If the preponderance of the evidence weighs against the claim, it must be denied. See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

(A)  Scars

The Veteran contends that he has a scar on his chest as a result of a cut he sustained in June 1975 in service.  His service treatment records, to include an August 1986 chest examination and report of medical examination, do not contain any complaints or treatment for a scar.  

At his Travel Board hearing in April 2013, the Veteran testified that he received the scar on his chest during basic training. He stated "[w]e would go to this exercise at nighttime, usually shooting bullets. It's hard, but you stay low and you go under those wires and they have a set of things that we have to go through, and when I went through one of those I got cut, and when I finished, that's when one of my buddies told me hey . . . you're bleeding.  I looked and the next thing you know they took me to the hospital and I took 10 stitches and they gave me pills and sent me back. You're ready to go again. And I was ready; I was 18 years old."

When asked why his medical examination in August 1986 did not reference the scar on his chest, the Veteran stated "[t]his documentation is to get out. If you put a lot of stuff in there you could be waiting for discharge, and on most of those things they just ask you questions. They don't even check. Do you feel good, okay, do you feed bad, yes. I mean, it was not a comprehensive physical exam."

In a September 2004 statement, the Veteran reported that he got a cut on his chest during a training exercise (mini airborne). He stated he went to the hospital to get stitches and was then sent back to training.

The Veteran was afforded a VA examination for his scar in December 2014. The examiner noted the presence of a linear, anterior left chest scar which measured 6 centimeters. On examination, the Veteran reported that the scar was a result of a cut he sustained in service. The examiner opined that the Veteran's scar was at least as likely as not incurred in or caused by service. In September 2015, the VA examiner provided an addendum opinion. The examiner stated that the December 2014 medical opinion was based on the Veteran's lay statement; however, as a review of his service treatment records did not show any treatment or reference to a chest cut or scar, the examiner then opined that the scar was less likely than not related to his claimed in-service injury. The examiner stated that there was insufficient evidence to support the claim.

Here, the VA examination establishes that the Veteran currently has a scar on his chest. Additionally, he has credibly alleged an in-service injury. Thus, the first and second elements of service connection are met.

As to the third "nexus" element, the Board finds the December 2014 VA examination report highly probative. While in September 2015, the VA examiner indicated that there was insufficient evidence to support the Veteran's claim, the Board finds this opinion less probative as the Veteran has consistently reported how his scar was incurred. The Board finds these statements credible. Because the examiner did not consider these statements in rendering the September 2015 decision, the Board finds that it is outweighed by the December 2014 examination report. See Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a chest scar is warranted.  


(B) Foot Condition

The Veteran's service treatment records do not contain any complaints, diagnoses, or treatment related to a foot condition. 

VA treatment records from May 2004 indicate that the Veteran complained of feet swelling. He admitted to eating excessive salt and stated that he did not know what his foot pain was related to.

The Veteran was afforded an in-person VA examination for his feet in December 2014. On examination, the Veteran reported that he did not experience pain or flare-ups in his feet. The examiner opined that the Veteran does not have any feet conditions.  

VA treatment records from April 2015 indicate that the Veteran received a diabetic foot sensory examination. His foot inspection and pulses were normal.

The Board has considered the Veteran's statements regarding his claimed foot condition. The Veteran is competent to provide evidence of that which he experiences, including his symptomatology and medical history. Layno v. Brown, 6 Vet. App. 465, 469 (1994). In addition, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d 1372 at 1377. The Board finds that the Veteran's general statements regarding a foot condition are outweighed by the December 2014 VA examiners' opinion, which was based on extensive review of the record, an in-person examination, and the VA examiners' medical expertise.

In this instance, the Board concludes that the most probative evidence establishes that the Veteran does not currently have an injury to his feet or residuals thereof. The existence of a current disability is the cornerstone of a claim for VA disability benefits. Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997). In the absence of current disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Likewise, in order for a veteran to qualify for entitlement to compensation under those statutes, he or she must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). In this case, there is no disability that resulted from a disease or injury. 

Under the circumstances, the Veteran has not met the regulatory requirements to establish service connection under any theory of entitlement and service connection must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. Here, however, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49 at 53-56.

(C) Bilateral Hearing Loss

The Veteran's service treatment records do not contain complaints, treatment, or diagnoses related to hearing loss.  At his August 1986 examination, the Veteran's pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
0
5
5
15
LEFT
10
0
10
15
10

Private treatment records from October 2007 indicate that at 1000 Hz, the Veteran was able to hear 20 decibels in both hears.  At 2000 Hz, he was able to hear 25 decibels with both ears.

VA treatment records from May 2008 show that the Veteran complained of reduced hearing.  His hearing was normal bilaterally, with the exception of a mild sensorineural hearing loss at 3000 Hz in the right ear.  

At his April 2013 Board hearing, the Veteran reported that he was exposed to loud noises in-service. He reported not wearing hearing protection while driving trucks and participating in war games. He stated that "back when I was getting out of the military I was complaining of hearing loss and so the doctor put like I'm losing, and I told him that I hear sounds like buzzing and they took a test and told me I was losing hearing."

The Veteran was afforded a VA examination for his hearing loss in December 2014.  On audiometric examination, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
35
35
LEFT
15
15
25
35
30

His speech discrimination scores were 94% in the right ear and 92% in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  The examiner noted that the Veteran was exposed to truck noise and booms during war games (M16, grenade launchers, grenades, and M60s) with the use of earplugs.  The Veteran reported, however, that the earplugs would fall out when running.  After considering the Veteran's statements and his entire file, the examiner opined that the Veteran's bilateral hearing loss was less likely than not incurred in or caused during military service.  As rationale, the examiner noted that the Veteran's last audiogram in service showed hearing within normal limits bilaterally.  In May 2008, 21 years after separation from service, a VA audiogram showed hearing within normal limits bilaterally with the exception of a mild sensorineural hearing loss at 3000 Hz in the right ear.  The examiner referenced an Institute of Medicine Study from 2005, Noise and Military Service: Implications for Hearing Loss and Tinnitus, which states that "there is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure. Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."  The examiner thus concluded that based on the objective evidence (audiograms), there is no evidence on which to conclude that the Veteran's current bilateral hearing loss was caused by or a result of the Veteran's military service, including noise exposure.

Here, the Veteran has a current diagnosis of bilateral hearing loss. He has asserted that he was exposed to acoustic trauma in service.  Specifically, he has stated that although his typical duties as a clerk typist were not especially noisy, he also was exposed to a great deal of noise from gunfire and explosions when taking part in war games. He also would drive noisy trucks on occasion. Thus, the first and second elements of service connection are met.

The remaining question therefore becomes whether there is a so-called "nexus" between the Veteran's current disability and service, to include acoustic trauma.

There is only one medical opinion of record addressing this question. The December 2014 VA examiner opined that it was less likely than not that the Veteran's hearing loss was caused by or related to service. The Veteran did not demonstrate hearing loss until many years after service. The Board finds this examination report highly probative as the examiner considered the Veteran's lay statements, reviewed the Veteran's file, and provided a clear conclusion with a supporting rationale. See Nieves-Rodgriguez v. Peake, 22 Vet. App. 295 (2008).

The Board notes that the medical evidence does not demonstrate that the Veteran developed hearing loss to a compensable degree within one year of his military service.  The Veteran first demonstrated some hearing loss approximately 21 years after service.  It was not until VA examination in December 2014 that the Veteran first demonstrated hearing loss meeting the requirements of 38 C.F.R. § 3.385. 

The Veteran has not submitted any medical evidence to link his current hearing loss to service.  Thus, the only other evidence linking the Veteran's bilateral hearing loss to service consists of his own statements.

The Board acknowledges the statements made by the Veteran at his Board hearing. Specifically, the Veteran testified that he was told that he was losing his hearing before being discharged from service. VA has attempted to obtain these records and unfortunately has not been able to do so. Regardless, the Board notes that not all hearing loss meets the requirements of C.F.R. § 3.385. Medical evidence of current hearing loss requires a showing that the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or that the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. The Board finds it highly probative that the Veteran did not demonstrate hearing loss for VA purposes when he was tested 21 years after service. Thus, even accepting the Veteran's statements regarding being told in service that he was losing his hearing, hearing loss to a compensable degree, or even hearing loss for VA purposes, was not demonstrated until many years after service. As such, to the extent that the Veteran reports continuity of symptomatology regarding his hearing loss, the Board finds that his statements are outweighed by the medical evidence of record.

To the extent that the Veteran's statements link his current hearing loss to his military service, to include acoustic trauma, the Board finds that the Veteran is not competent as this is not within the realm of knowledge of a layperson. Rather, this is a complex question that requires expertise and the record does not show the Veteran has the required expertise. It involves the impact of acoustic trauma and loud noises on the auditory functioning of the ear. Thus, the Veteran is not competent to render an opinion regarding the etiology of his hearing loss and his opinion on this matter is not probative.

Finally, the Board acknowledges the study, Noise and Military Service: Implications for Hearing Loss and Tinnitus, which the Veteran referenced in his February 2010 notice of disagreement. The study states that "a review of service medical records for veterans who left military service during the period from World War II to 2002 suggests that documented audiometric testing at entrance into and separation from service has not been adequate, throughout the period, to evaluate changed in hearing associated with military service for the majority of service members."  However, here, the examiner did not rely on audiometric testing at entrance into or separation from service. As noted above, his service treatment records notwithstanding, the Veteran did not demonstrate hearing loss for VA purposes until many years after service. Indeed, when examined 21 years after service, he was found to have normal hearing bilaterally with the exception of a mild sensorineural hearing loss at 3000 Hz in the right ear. Thus, the Board finds that this report lacks probative weight. 

For all of the foregoing reasons, the Board finds that the claim for service connection for bilateral hearing loss must be denied. In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

(D)  Back and Right Lower Extremity Conditions

The Veteran contends that he was in a motor vehicle accident in service which caused his current back and right leg conditions.  

Service treatment records do not contain any complaints, treatment, or diagnoses related to a back or right lower extremity (leg/knee) condition. At his periodic examination dated in August 1986, the Veteran did not report any issues with his back, leg, or knee. Service treatment records from September 1982 show that he was seen for psychiatric treatment but there is no indication that the Veteran was treated for back or leg pain. The treatment records show that the Veteran's physical condition was within normal limits.

In a September 2004 statement, the Veteran stated that while stationed in Stuttgart Germany in 1981, the Veteran was assigned to a combat hospital and had a lot of field training. He stated that the training exercises are what caused his lower back and legs to begin to hurt. He further stated "at the end of 1982 I was [transferred] to Ft. Richardson, Alaska during my tour in Alaska my leg, back and mental health started to get bad." 

Private treatment records from October 2004 show that the Veteran experienced right knee pain. No injury was noted. Other October 2004 private treatment records show that the Veteran had a bump on the back of his knee. X-ray evidence demonstrated mild degenerative narrowing of the medial and lateral femoral compartments.  Chondrocalcinosis of both compartments was identified. There was no focal osseous mass lesion or soft tissue mass. There was no evidence of fracture, dislocation, or joint effusion. The impression was mild osteoarthritis and chondrocalcinosis. 

At his April 2013 Board hearing, with regard to his back and right lower extremity, the Veteran reported "when I was playing war games in Alaska, before '82, my jeep hit ice and just pinned me down and we had a nasty one. I broke my leg. I complained about my leg but then I started complaining about my back and the doctor told me that's maybe because of the trauma of the accident. But then, when I was driving a truck, I got out and jumped and I felt something. So I went to sick call and that's when they started [treating] me for my lower back." He reported he reinjured his back approximately three weeks after the accident. He stated that while in the military, he was offered surgery and given a 50/50 chance of walking with a limp and being "normal." He stated that he first sought treatment for his back in 1999. He reported that he waited until 1999 to receive treatment to see "if they could do something." He reported that he did not have any injuries to his back or right lower extremity post-service. 

In July 2014, the Board remanded the Veteran's appeal so that he could be afforded an opportunity to supply as much detail as possible regarding the motor vehicle accident he reportedly had in 1982. He was asked to supply dates, location, units involved, where he may have been treated, and any agencies which may have generated reports, to include civilian authorities. 

An October 2014 statement from the Veteran indicates that "while stationed in Alaska I was involved in a vehicle accident during an SSI drill exercise. The incident occurred in October or November of 1982. The truck that was driving hit an ice [patch] and landed in a ditch. A motor pool team pulled my truck out of the ditch. I was unable to seek treatment at sick call until the next day. I was given pain pills for the back pain that I was experiencing and sent back to my unit."

VA attempted to clinical records for back, right leg/knee, and foot injuries from October 1982 to December 1982 at Ft. Richardson, Alaska Base Hospital. The allegation was investigated and service treatment records were obtained; however, the records did not contain any documents pertaining to injuries from a motor vehicle accident.

The Veteran was afforded a VA examination for his back and right leg/knee.  The examiner noted a diagnosis of lumbosacral strain and patellofemoral pain syndrome of the right knee.  The examiner opined that these conditions were less likely than not incurred in or caused by the claimed in-service injury as there was no event seen in the Veteran's service treatment records.

Here, the Veteran has a current diagnosis of lumbosacral strain and patellofemoral pain syndrome and thus the first element of service connection is met.

However, the Board does not find the Veteran's statements regarding a motor vehicle accident in service credible.  Specifically, in September 2004, the Veteran reported that field training exercises are what caused his lower back and legs to begin to hurt. There was no mention of a motor vehicle accident in his prior statements. Additionally, the Board finds it highly probative that the Veteran did not report a motor vehicle accident during his periodic examination in August 1986. At his Board hearing, the Veteran attempted to address this by stating that the examination "is to get out. If you put a lot of stuff in there you could be waiting for discharge." The Board does not accept these statements as credible as the examination was administered in August of 1986 and the Veteran was discharged in January 1987. The Veteran was not being discharged at that time and there would have been ample time (approximately five months) for further testing had the Veteran reported the accident. The Board also finds it highly probative that when he was seen in October 2004 for his knee, he again did not report a motor vehicle accident being the cause of his knee pain. The first mention of a motor vehicle accident was when the Veteran filed to reopen his previously denied claims.  

The Board notes that VA has made attempts to verify the Veteran's statements as parts of his service treatment records are missing. However, when given the opportunity to further elaborate on the in-service motor vehicle accident, the Veteran merely gave general dates and times. As noted above, despite these generalizations, VA attempted to obtain service treatment records related to that time period. While records from that time were obtained, there were no complaints, treatment, or diagnoses related to the back or right lower extremity.

The Board acknowledges that the Veteran is competent to testify as to his observations, but this testimony must be weighed against the other evidence of record. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). He is clearly competent to report a motor vehicle accident in service. However, competence and credibility are different matters.  In this case, his statements are outweighed by the other evidence of record.  As noted above, while portions of the Veteran's service treatment records are unavailable, the Veteran's own post-service assertions are inconsistent. The Veteran's assertions of a motor vehicle accident causing a back condition and right leg/knee condition are self-interested and contradicted by other evidence, to include his own prior statements. Caluza v. Brown, 7 Vet. App. 498 (1995) (In assessment credibility, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistencies, factual plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness). The Veteran's report of an in-service motor vehicle accident is inconsistent with the more probative evidence of record. Therefore, a discussion of the so-called "nexus" requirement is not warranted. See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

While the Board acknowledges that the Veteran was afforded a VA examination in December 2014, because there was no in-service injury or disease to which a competent medical opinion could relate the current disability, there is no reasonable possibility that another VA examination or addendum opinion could aid in substantiating the current claims. See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim).

For all of the foregoing reasons, the Board finds that the claim for service connection for a back and right lower extremity condition must be denied. In reaching the conclusion to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a chest scar is granted.

Entitlement to service connection for a foot condition is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a low back condition is denied.

Entitlement to service connection for a right leg/knee condition is denied.


REMAND

While the Board regrets the additional delay, further remand is necessary to fully comply with the duty to assist the Appellant in substantiating his claim.  38 C.F.R. § 3.159.

The Veteran seeks entitlement to service connection for hepatitis C. 

In January 2010, the Veteran's infectious disease physician opined that the Veteran's hepatitis C was more likely than not acquired during his military service from sexual contacts. The examiner based his conclusions on the Veteran's statements that he did not use IV drugs or cocaine. However, a review of his service personnel records show that the Veteran tested positive for cocaine use in-service. Therefore, this examination report is based on a false premise and is thus inadequate.

In July 2014, the Board remanded the Veteran's appeal to afford him a VA examination for his hepatitis C. The opinion was obtained in December 2014.  The examiner opined that it was less likely than not that the Veteran's hepatitis C was caused by or incurred in service as "the risk factors include sexual behavior/drug use. The risk of using an "air gun inoculation" is mere speculative." In September 2015, the examiner provided an addendum opinion. The examiner again stated that it was his opinion that the Veteran's hepatitis C is less likely than not incurred in or caused by service. The examiner stated that the National Hepatitis and Liver Foundation provides that risk factors for acquiring hepatitis C are blood exposure, blood transfusions, drug use, and sexual partners. The examiner stated that there are no clinical studies to confirm the "air gun" used for inoculation has been associated with transmitting hepatitis C. 

As previously noted, the Veteran reported that the "air gun" used for inoculation was not cleaned after each use. He stated he saw blood on the gun, suggesting that the Veteran may have been exposed to and injected with the blood of others. Additionally, he reported having multiple sexual partners. Thus, the opinions rendered remain inadequate as the examiner has not explained the reasons why multiple sexual partners and possible contact of blood from other Veterans, which the examiner identified as risk factors, do not support a finding that the Veteran's hepatitis C was at least as likely as not incurred in or due to service. Thus, an addendum opinion is necessary. 


Accordingly, the case is REMANDED for the following action:

1.   Obtain an addendum opinion from the December 2014 VA examiner.  If the examiner is not available, request an opinion from another qualified VA examiner.  The examiner is asked to provide an opinion as to:

Whether it is at least as likely as not (50 percent probability or greater) hepatitis C was contracted during active service. 

The examiner is again informed that in February 2005, the Veteran denied any risk factors, and service personnel records show a positive test for cocaine use. The examiner should address the Veteran's reported risk factors of sexual activity in service and possible blood exposure due to an unclean air gun. 

2.   Next, readjudicate the appeal. If the benefit sought is denied, provide the Veteran and his representative with a Supplemental Statement of the Case.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


